DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Applicant’s response with amendment filed on 12/23/2021.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1, 2, 4-9, 13-16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPAT 9,977,266 to Sugamata.
Fig. 1 of Sugamata is reproduced and annotated for reference.

    PNG
    media_image1.png
    741
    1061
    media_image1.png
    Greyscale

 	Sugamata shows the following.
 	Claim 1. (Currently Amended) A device, comprising:
a plurality of waveguides 138a, 138b, 140a, 140b disposed on a chip;
an interference structure (see annotation above) optically coupled to the plurality of waveguides and configured to receive an optical signal and distribute the optical 
a plurality of phase shifters 152a, 152b coupled to corresponding waveguides of the plurality of waveguides and configured to adjust the phase of one or more of the plurality of optical signals; and
a plurality of emitters 122a, 122b optically coupled to corresponding outputs of the plurality of phase shifters and configured to output, from the chip, the adjusted plurality of optical signals, wherein the adjusted plurality of optical signals are projected into free-space as light patterns, in the visible wavelength range, wherein the light patterns are spatially reconfigurable in at least one dimension.
 	Claim 2. (Original) The device of claim 1, wherein the plurality of phase shifters 152a, 152b (electrodes) are configured to adjust the phase based on one or more of an electro-optic or a thermo-optic effect in the corresponding waveguides.
 	Claim 4. (Original) The device of claim 1, wherein the plurality of emitters are arranged as one or more of a one dimensional array or a two dimensional grid. See fig. 1.
 	Claim 5. (Original) The device of claim 1, wherein the interference structure comprises a plurality of interferometric structures optically coupled to 
 	Claim 6. (Original) The device of claim 1, wherein the interference structure and the plurality of phase shifters are disposed on the chip. See fig. 1.
 	Claim 7. (Original) The device of claim 1, wherein the plurality of emitters are configured to output the adjusted plurality of optical signals from an edge of the chip. See fig. 1.
 	Claim8. (Original) The device of claim 1, wherein the plurality of emitters comprise a plurality of grating structures configured to output the adjusted plurality of optical signals perpendicular to a surface of the chip, wherein the plurality of emitters are disposed on the surface.
 	Claim 9. (Original) The device of claim 1, wherein the plurality of emitters are one or more of sparsely spaced, a periodically spaced, or spaced to achieve a uniform modulation transfer function.  See fig. 1.
	Claim13. (Original) The device of claim 1, wherein the adjusted plurality of optical signals output from the plurality of emitters comprise one or more of a line or a sheet of light.

 	Claim15. | (Original) The device of claim 1, wherein one or more of a dimension or an arrangement of one or more of the plurality of waveguides, the plurality of phase shifters, or the plurality of emitters is optimized for one or more of power consumption or signal-to-noise ratio of an output beam.  Since Sugamata shows all the claimed structural limitations, the claimed characteristics are considered to be shown by the device. 
 	Claim16. (Original) The device of claim 1, wherein the plurality of phase shifters are electronically controlled to reconfigure the light patterns.  See column 1, lines 21-28, the light patterns are changed when the refractive indices of the waveguides can be changed.
 	Re claims 18-19, the claimed method steps are inherently shown by the device, and the detailed structural limitations are greatly discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugamata.
 	Sugamata discloses every aspect of claimed invention except for the claimed material.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the claimed material, since it has been held to be within the general skill of a worker in the art to select a In re Leshin, 125 USPQ 416.
Claims 10-12, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugamata in view of USPUB 2019/0004151 to Abediasl et al.
 	Sugamata discloses every aspect of claimed invention except for the claimed features.  Abediasl shows the claimed features. See ¶0078, ¶0050, and abstract. 
 It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Sugamata’s device to include the claimed features as shown Abediasl for the purpose of wild field of view, high sampling rate and high optical power handling.  It is clear this would improve the device.

	   Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ELLEN E KIM/Primary Examiner, Art Unit 2883